DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “screen formed in a microphone opening”, as required in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 6, 10, 11 and 16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2012/0074005) in view of Tages (US 2013/0292269).

    PNG
    media_image1.png
    712
    722
    media_image1.png
    Greyscale
 

Johnson discloses a protective case for a portable device, the protective case comprising a back frame (204) having one or more mounting portions (defined by 208 and recesses as shown in the figure above); a stretchable cover (216) having a button pad and configured to stretch over at least a portion of the back frame; and a front frame (206) having an opening and one or more grasping protrusions (210); wherein the front frame is capable to clamp over a portion of the stretchable cover and the back frame, wherein when the stretchable cover is stretched over the back frame and the front frame is clamped over the stretchable cover, the button pad of the stretchable cover fits in the opening of the front frame, wherein at least one grasping protrusion mates with the corresponding mounting portion.  Johnson discloses the rigid portion defined by the from and back frames engaged each other and inserted into the stretchable cover, wherein the front frame includes tabs (210) which are inserted into openings of the stretchable cover which frictionally engage/clamps within the openings. After the tabs of the front frame are inserted into the openings of the stretchable cover, then the tabs are clamped over at least a portion of the stretchable cover.  Furthermore, after the front and back frame are inserted into the stretchable cover, the periphery of the front frame is disposed over a bottom surface of the stretchable cover.  Johnson does not explicitly discloses the one or more grasping protrusions do not extend beyond the dimensions of the back frame when the front frame is clamped over a portion of the stretchable cover and the back frame.  However, Tages discloses a protective case (10) for a portable device, the protective case comprising a front frame (36) including grasping protrusions (54), a back frame (14) including corners that receives the 
Claim 2
 Johnson further discloses the stretchable cover further comprises a mounting opening and the mounting portion on the back frame extends through the mounting opening (see figure 1 and figure above).
Claim 6
Johnson further discloses the stretchable cover extends over a portable device when the portable device is mounted in the back frame and the stretchable cover is stretched over the back frame such that the portable device is held inside the back frame and stretchable cover (see figure above and figure 1).
Claim 10
Johnson further discloses the back frame is shaped to receive a portable device (see figure above).
Claim 11
Johnson further discloses the stretchable cover is configured to stretch over at least a portion of the back frame and the portable device when the portable device is mounted in the back frame (see figure above, [0036] and [0037]).

Johnson further discloses the stretchable cover further comprises a recessed sunken front portion that is shaped to receive the front frame when the front frame is mounted on the back frame (see figure above and figure 1).
Claims 3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 2012/0074005) and Tages (US 2013/0292269) as applied to claim 1 above, and further in view of Chang (8,517,172).
Claims 3 and 7
Johnson does not disclose the back frame comprising raised shapes formed on the back of the back frame and extending through openings in the stretchable cover, wherein the raised shapes are octagons. However, Chang discloses raised shapes/locks (30) formed on back of a back frame (10) and extending through openings (50) of a cover (20) (see figure 6 and column 4 lines 15-17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modify Johnson including raised shapes/locks and openings in the back frame and the stretchable cover as taught by Chang to lock in position and prevent shifting of the stretchable cover with respect to the back frame. Regarding the shape of the raised portions, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modify the raised portions and the openings of Johnson and Chang having any desired shape, i.e. octagon, for aesthetic purposes of the protective case and since it is recognize that it is a matter of obvious design choice the shape of the raise portions. Please not that Applicant’s Specification paragraph [0036] does not disclose any criticality for the shape of the raised portions.
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 2012/0074005) and Tages (US 2013/0292269) as applied to claim 1 above, and further in view of Tages (US 8,584,847).
Claim 4
Johnson further discloses the back frame comprises a cavity (defined by area where device 202 is disposed on lower case 204) on an interior surface of the back frame. Johnson does not disclose a compressible pad mounted in the cavity.  However, Tages’847 discloses a back frame/housing (12) for mounting a portable device, the back frame including a compressible pad/first layer (20) on a cavity of the back frame, wherein when a portable device is inserted into the back frame, the compressible pad applies pressure and cushions to the back of the portable device. Tages’847 discloses the compressible pad/first layer is disposed on top of a second layer (24) which forms a frame of the housing (see column 3 lines 18-31). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modify the back frame of Johnson including the compressible pad/first layer as taught by Tages’847 to provide cushioning to the portable device when mounted to the protective case.
Claim 5
Johnson further discloses the back frame further comprises a device opening capable to allows a user to remove the portable device from the back frame (see figure above).
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 2012/0074005) and Tages (US 2013/0292269) as applied to claim 1 above, and further in view of Richardson (US 7,933,122).

Claim 8
Johnson further discloses the back frame including a microphone opening (see figure above). Richardson does not discloses a screen disposed in the microphone opening. However, Richardson disclose acoustical screens could be provided in openings of the front and rear shells to provide protection against moisture (see column 10 lines 32-36). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modify the back frame of Johnson including a screen in the microphone opening as taught by Richardson to protect the portable device against moisture.
Claim 9
Johnson does not discloses the front frame including a speaker opening for a speaker, wherein the speaker opening has a water resistant insert. However, Richardson discloses a front shell (1204) including a speaker opening (1334) with a screen for protection against moisture (see column 10 lines 36-41). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modify the front frame of Johnson including a speaker opening with a water resistant screen as taught by Richardson to allow acoustical waves to be transmitted and prevent water from entering into the speaker opening.
Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 2012/0074005) and Tages (US 2013/0292269) as applied to claim 1 above, and further in view of Richardson (US 7,907,394).


Claim 12
Johnson does not disclose the front frame including a transparent screen protector. However, Richardson discloses a protective enclosure for a portable device, the protective enclosure comprising a front frame/shell lid (1404) including a protective screen membrane (1306) (see figure 13A and column 13 lines 29-32). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modify the front frame of Johnson including a protective membrane as taught by Richardson to provide protection to the screen of the portable device.
Claims 13 and 14
Johnson further discloses the front frame including a raised portion (see figure above). After Johnson is modified by Richardson the protective membrane would be mounted on the raised portion.  Johnson further discloses the stretchable cover further comprises a front cavity shaped to receive the raised portion of the front frame (see figure above and figure 1). Johnson does not disclose the front shaped cavity of the stretchable cover form a water resistant seal when receive the raised portion of the front frame. However, Richardson discloses the protective enclosure formed from a shell lid and a shell base which when coupled together form a watertight enclosure for protection of an electronic device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modify the protective case of Johnson forming a watertight seal as taught by Richardson, when coupling the front frame with the stretchable cover, to prevent water damages to the portable device.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 2012/0074005) and Tages (US 2013/0292269) as applied to claim 1 above, and further in view of Lin (US 2014/0204506).
Johnson does not discloses the stretchable cover comprising bumper portions that extend past a front surface of the front frame when the front frame is coupled to the back frame. However, Lin discloses a bouncing case (1) for a portable electronic device, the bouncing case comprising a housing (10) including bouncing elements/bumpers (20) extending past from a front surface of the housing for preventing direct contact or hit by impact surface (see figures 1, 2, [0046] and [0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modify the protective case of Johnson including bouncing elements as taught by Lin attached to the stretchable cover to prevent direct contact with the ground in case the protective case and the electronic device is dropped to the ground surface. Johnson is modified by Lin, the bumper portions would extend past the front surface of the front frame when the front and back frames are mounted to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736